Citation Nr: 0328440	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-06 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1942 to December 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Claims for DIC under the provisions of 38 U.S.C.A. § 1318 
have been the subject of a temporary stay.  In accordance 
with the directions of the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), the temporary stay 
on the adjudication of affected 38 U.S.C.  §§ 1311(a)(2) and 
1318 claims has been lifted, except where a survivor seeks to 
reopen a claim that was finally decided during the veteran's 
lifetime on the grounds of new and material evidence.  As the 
appellant has submitted no evidence that may be construed as 
an attempt to reopen a finally decided claim, the Board finds 
the stay as to this DIC claim has been lifted.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in a remand which follows 
this decision.


FINDING OF FACT

At the time of his death, the veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death or 
so rated for a period of not less than 5 years from the date 
of his discharge or other release from active duty.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.

A review of the record reveals the appellant and her 
representative were notified, generally, of the VCAA with 
identification of the parties responsible for obtaining 
pertinent evidence by RO correspondence dated in June 2001 
and in August 2001.  In the June 2001 correspondence she was 
notified that she had one year from the date of that 
correspondence to submit evidence in support of her claim.  
As the appellant has been kept apprised of what she must show 
to prevail in her claim, what information and evidence she is 
responsible for, and what evidence VA must secure, and was 
given an adequate time period to respond, there is no further 
duty to notify.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Paralyzed Veterans of American v. Secretary of 
Veterans Affairs, No. 02-7007, -008, -7009,- 7010 (Fed. Cir. 
Sept. 22, 2003) (PVA).

The Board also notes that the pertinent facts as to the 
matter on appeal are not in dispute.  There is no apparent 
disagreement involving the date of an adjudicated award of a 
total rating or the date of the veteran's death.  Therefore, 
any additional development or notification would serve no 
useful purpose.  Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also Valiao v. Principi, 17 Vet. App. 229 (2003).
VA law provides that benefits are paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
veteran's death was not caused by his or her own willful 
misconduct, and the veteran at the time of death was in 
receipt of, or for any reason was not in receipt of but would 
have been entitled to receive, compensation for a service-
connected disablement that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death or was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.

VA records show that during his lifetime the veteran 
established service connection for a right knee disorder.  A 
November 1998 rating decision awarded an increased 60 percent 
rating, effective from August 22, 1997.  Prior to that the 
veteran's service-connected disability rating had been rated 
0 percent.  A total rating based on individual 
unemployability (TDIU), effective from August 22, 1997, was 
granted in a June 2000 rating decision.  The veteran's death 
certificate shows he died in January 2001.

Based upon the evidence of record, the Board finds the 
appellant is not entitled to VA service-connected death 
benefits under 38 U.S.C.A. § 1318.  At the time of his death 
the veteran was not in receipt of, or entitled to receive, 
compensation for service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death or so rated for a 
period of not less than 5 years from the date of his 
discharge or other release from active duty.  Thus, threshold 
criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1318 are not met.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the critical 
evidence is uncontested and is against the appellant's claim.


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


REMAND

In March 2003, the Board undertook evidentiary development on 
the claim of service connection for the cause of the 
veteran's death under 38 C.F.R. § 19.9(a)(2), which was 
invalidated by Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  The Federal Circuit determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a), and 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it was 
contrary to 38 U.S.C. § 5103(b), which provided the claimant 
one year to submit evidence.  In PVA, supra, the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  It was noted that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

The revised VCAA duty to assist requires VA make reasonable 
effort to assist the claimant in obtaining evidence necessary 
to substantiate a claim, make reasonable effort to obtain 
relevant records adequately identified and authorized by the 
claimant, notify the claimant of the effort taken to obtain 
those records, describe further action to be taken by VA, and 
make continued efforts to obtain records from a federal 
government department or agency unless it is reasonably 
certain that such records do not exist or that further effort 
to obtain those records would be futile.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  In this case, a review 
of the appellate record shows pertinent medical evidence, 
including the veteran's terminal hospitalization  records has 
not been obtained.  Therefore, additional development is 
required prior to appellant review.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements.  She 
should be notified that notwithstanding 
any previous notifications, a year is 
afforded for response to VCAA notice.

2.  The RO should attempt to obtain all 
VA and non-VA health care records from 
each health care provider identified as 
having treated the veteran for the cause 
of his death, including as related to his 
final private medical treatment at the 
Bakersfield Heart Hospital.  (It is noted 
that the appellant has already provided 
several release forms.)

3.  Thereafter, the RO should make 
arrangements for the veteran's claims 
file to be reviewed by a specialist in 
cardiovascular diseases for an opinion as 
to whether it is as likely as not that 
his service-connected right knee 
disability substantially or materially 
contributed to his death.  The examiner 
should explain the rationale for the 
opinion given, and reconcile any opinion 
provided with the June 2002 private 
medical report indicating the veteran's 
service-connected knee disability 
contributed to his pneumonia and cardiac 
arrest.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claim in light 
of all additional evidence received since 
the March 2002 statement of the case (and 
in particular the evidence obtained by 
the Board).  If the benefit sought remain 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to ensure compliance and to 
assist with the requirements of VCAA in keeping with the 
holding of the Federal Circuit in DAV and PVA, supra.  The 
appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded


by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



